Citation Nr: 0117741	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$1,572.00, plus accrued interest.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1953 to June 1955.

This appeal arises from an October 1999 decision of the 
Roanoke, Virginia, Regional Office (RO) Committee on Waivers 
and Compromises (Committee) which denied entitlement to 
waiver of recovery of an overpayment of nonservice-connected 
disability benefits in the amount of $1,572.00, plus accrued 
interest.  The veteran appealed this determination.


REMAND

In the veteran's notice of disagreement (NOD) received in 
November 1999, it stated:

I appeal the denial of waiver of 
overpayment and deny an overpayment 
occurred.

The veteran wrote in his substantive appeal of February 2000:

...I feel I should not be charged an 
overpayment and I request waiver.

While detailed arguments have neither been submitted by the 
veteran nor his representative, the Board finds that they 
have questioned the creation of the overpayment of 
nonservice-connected pension benefits in the amount of 
$1,572.00.  A review of the statement of the case (SOC) 
issued in January 2000 does not indicate that this issue has 
been adjudicated.  As a favorable determination on the issue 
of the creation of the overpayment would have a direct impact 
on the issue of entitlement to waiver of recovery, the Board 
finds that these issues are inextricably intertwined.  See 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991).  Thus, the waiver 
issue must be held in abeyance until the issue of creation 
has been adjudicated.

In addition, the RO's attention is directed to the Veterans 
Claims Assistance Act of 2000 (VCAA) that was signed into law 
by the President of the United States in November 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, (to 
be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
the Department of Veterans Affairs (VA) adjudication process 
and, in particular, appears to have expanded VA's duty to 
assist the veteran.  According to the January 2000 SOC, the 
veteran received unreported income in 1996 that resulted in 
an overpayment of nonservice-connected disability benefits.  
However, the RO has not obtained independent verification 
from the veteran of the source and amount of this income.  
The Board finds that this evidence is pertinent to a 
determination on the creation and fault of the overpayment.  

The VCAA also requires that efforts to secure pertinent 
records in the possession of the U. S. Government must 
continue until the RO is reasonably certain these records do 
not exist or further efforts would be futile.  If this 
information cannot be obtained, then VA must first notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  Such a notification must, (a) identify 
the specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Only after 
such a determination and notification to the claimant can VA 
then proceed to a determination on the merits of the claim.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should appropriately contact 
the veteran and request that he identify 
the source of all unreported income 
received in 1996.  This identification 
should include the name and address of 
the income source.  If the source of the 
unreported income is identified, then the 
RO should contact it and request that the 
source provide information on income paid 
to the veteran during 1996.  If 
appropriate, this request should include 
signed consent forms for the release of 
this information.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.  Efforts to 
secure records in the possession of the 
U. S. Government must continue until the 
RO is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  Thereafter, the RO should determine 
whether an overpayment of $1,572.00 in 
nonservice-connected pension benefits was 
properly created.  This determination 
must include an audit of the appellant's 
account.

3.  If the overpayment is found to have 
been properly created the RO should again 
review the veteran's claim of entitlement 
to waiver of recovery of an overpayment 
of nonservice-connected pension benefits 
in the amount of $1,572.00.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC).  This SSOC must 
specifically inform the veteran and his 
representative of the evidence necessary 
to substantiate his claims, to include an 
up to date financial status report.  See 
38 U.S.C. § 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


